        Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 1 of 24



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

                                            )
AMERICAN OVERSIGHT,                         )
1030 15th Street NW, B255                   )
Washington, DC 20005                        )
                                            )
                                 Plaintiff, )
                                            )
v.                                          )   Case No. 19-912
                                            )
U.S. DEPARTMENT OF COMMERCE,                )
1401 Constitution Avenue NW                 )
Washington, DC 20230                        )
                                            )
U.S. DEPARTMENT OF EDUCATION,               )
400 Maryland Avenue SW                      )
Washington, DC 20202                        )
                                            )
U.S. ENVIRONMENTAL PROTECTION AGENCY, )
1200 Pennsylvania Avenue NW                 )
Washington, DC 20460                        )
                                            )
U.S. DEPARTMENT OF JUSTICE,                 )
950 Pennsylvania Avenue NW                  )
Washington, DC 20530-0001                   )
                                            )
U.S. DEPARTMENT OF HOMELAND SECURITY,       )
245 Murray Lane SW                          )
Washington, DC 20528                        )
                                            )
U.S. CUSTOMS AND BORDER PROTECTION,         )
1300 Pennsylvania Avenue NW                 )
Washington, DC 20229                        )
                                            )
U.S. IMMIGRATION AND CUSTOMS                )
ENFORCEMENT,                                )
500 12th Street SW                          )
Washington, DC 20536                        )
                                            )
U.S. CITIZENSHIP AND IMMIGRATION            )
SERVICES,                                   )
20 Massachusetts Avenue NW                  )
Washington, DC 20001                        )
                                            )
                                            )
                                            )


                                   1
            Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 2 of 24



 U.S. DEPARTMENT OF THE INTERIOR,           )
 1849 C Street NW                           )
 Washington, DC 20240                       )
                                            )
 U.S. DEPARTMENT OF HEALTH AND HUMAN        )
 SERVICES,                                  )
 200 Independence Avenue SW                 )
 Washington, DC 20201                       )
                                            )
 ADMINISTRATION FOR CHILDREN                )
 AND FAMILIES,                              )
 330 C Street SW                            )
 Washington, DC 20201                       )
                                            )
 U.S. DEPARTMENT OF HOUSING                 )
 AND URBAN DEVELOPMENT,                     )
 451 7th Street NW                          )
 Washington, DC 20410                       )
                                            )
 U.S. DEPARTMENT OF STATE,                  )
 2201 C Street NW                           )
 Washington, DC 20520                       )
                                            )
 U.S. DEPARTMENT OF THE TREASURY,           )
 1500 Pennsylvania Avenue NW                )
 Washington, DC 20220                       )
                                            )
                                Defendants. )
                                            )

                                         COMPLAINT

       1.     Plaintiff American Oversight brings this action against fourteen executive branch

agencies and divisions under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive

relief to compel compliance with the requirements of FOIA.

                               JURISDICTION AND VENUE

       2.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.




                                               2
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 3 of 24



       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendants have failed to comply with the applicable time-limit

provisions of the FOIA, American Oversight is deemed to have exhausted its administrative

remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining

Defendants from continuing to withhold agency records and ordering the production of agency

records improperly withheld.

                                           PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information it gathers, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant U.S. Department of Commerce (Commerce) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). Commerce has possession,

custody, and control of the records that American Oversight seeks.

       7.      Defendant U.S. Department of Education (Education) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). Education has possession,

custody, and control of the records that American Oversight seeks.



                                                3
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 4 of 24



       8.     Defendant U.S. Environmental Protection Agency (EPA) is an agency of the

federal government within the meaning of 5 U.S.C. § 552(f)(1) headquartered in Washington,

DC. EPA has possession, custody, and control of the records that American Oversight seeks.

       9.     Defendant U.S. Department of Justice (DOJ) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). DOJ has possession, custody, and

control of the records that American Oversight seeks.

       10.    Defendant U.S. Department of Homeland Security (DHS) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). DHS has possession,

custody, and control of the records that American Oversight seeks.

       11.    Defendant U.S. Customs and Border Protection (CBP) is a component of DHS

and is also headquartered in Washington, DC. CBP has possession, custody, and control of the

records that American Oversight seeks.

       12.    Defendant U.S. Immigration and Customs Enforcement (ICE) is a component of

DHS and is also headquartered in Washington, DC. ICE has possession, custody, and control of

the records that American Oversight seeks.

       13.    Defendant U.S. Citizenship and Immigration Services (USCIS) is a component of

DHS and is also headquartered in Washington, DC. USCIS has possession, custody, and control

of the records that American Oversight seeks.

       14.    Defendant U.S. Department of the Interior (DOI) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). DOI has possession, custody, and

control of the records that American Oversight seeks.



                                                4
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 5 of 24



       15.     Defendant U.S. Department of Health and Human Services (HHS) is a department

of the executive branch of the U.S. government headquartered in Washington, DC, and an

agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). HHS has

possession, custody, and control of the records that American Oversight seeks.

       16.     Defendant Administration for Children and Families (ACF) is a component of

HHS and is also headquartered in Washington, DC. ACF has possession, custody, and control of

the records that American Oversight seeks.

       17.     Defendant U.S. Department of Housing and Urban Development (HUD) is a

department of the executive branch of the U.S. government headquartered in Washington, DC,

and an agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). HUD has

possession, custody, and control of the records that American Oversight seeks.

       18.     Defendant U.S. Department of State (State) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). State has possession, custody, and

control of the records that American Oversight seeks.

       19.     Defendant U.S. Department of the Treasury (Treasury) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). Treasury has possession,

custody, and control of the records that American Oversight seeks.

                                  STATEMENT OF FACTS

       20.     Between October 17, 2018, and February 27, 2019, American Oversight

submitted FOIA requests to fourteen different executive agencies and divisions thereof, seeking

access to calendar entries maintained on behalf of certain, named agency political appointees.

Each FOIA request is described below in further detail.



                                                5
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 6 of 24



                                  Commerce Calendars FOIA

       21.    On November 15, 2018, American Oversight submitted a FOIA request to

Commerce seeking the following records:

              1. All calendars or calendar entries for any of the following individuals,
                 including any calendars maintained on behalf of these individuals (e.g., by an
                 administrative assistant) for the date ranges provided below. If no date range
                 is specified, please provide all responsive records from the date each
                 custodian joined Commerce through the date the search is conducted:
                     • Wilbur Ross (January 1, 2018, through the date of the search)
                     • Wendy Teramoto (January 1, 2018, through the date of the search)
                     • Anyone who has served in the capacity of Deputy Chief of Staff, with
                         the exception of Israel Hernandez
                     • Karen Dunn Kelley (end date of search associated with FOIA tracking
                         number DOC-IOS-2018-000206, through the date of the search)
                 For these individuals, American Oversight requests that the calendars be
                 produced in a format that includes all invitees, any notes, and all attachments.

              2. All calendars or calendar entries for any of the following individuals,
                 including any calendars maintained on behalf of these individuals (e.g., by an
                 administrative assistant) for the date ranges provided below. If no date range
                 is specified, please provide all responsive records from the date each
                 custodian joined Commerce through the date the search is conducted:
                     • Eric Branstad (January 20, 2017, through the date of the search)
                     • Todd Abrajano (January 20, 2017, through the date of the search)
                     • Anyone who has served as White House Liaison since January 20,
                         2017
                 For these individuals, American Oversight does not need the records to be
                 produced in a format that includes all invitees, notes, and attachments. Rather,
                 American Oversight seeks only a format that includes dates, times, and
                 meeting titles, such as the “Daily” format used by Microsoft Outlook or a
                 similar format.

                  Please do not limit your search to Outlook calendars. We request the
                  production of any document—paper or electronic, whether on government-
                  issued or personal devices—used to track or coordinate how these individuals
                  allocate their time on agency business.

       22.    Commerce assigned the request tracking number DOC-IOS-2019-000247.

       23.    American Oversight has received no further communication from Commerce

regarding the processing of its FOIA request.




                                                6
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 7 of 24



                                  Education Calendars FOIA

       24.    On October 17, 2018, American Oversight submitted a FOIA request to

Education seeking the following records:

              1. All calendars or calendar entries for any of the following individuals,
                 including any calendars maintained on behalf of these individuals (e.g., by an
                 administrative assistant) for the date ranges provided below.
                     • Betsy DeVos (June 15, 2018, through the date of the search)
                     • Joshua Venable (June 15, 2018, through the date of the search)
                     • Eric Ventimiglia ((June 20, 2018, through the date of the search)
                     • Robert Eitel (June 15, 2018, through the date of the search)
                     • Candice Jackson (June 15, 2018, through the date of the search)
                     • Ebony Lee (June 15, 2018, through the date of the search)
                     • Lee-Douglas Simmons (June 15, 2018, through the date of the search)
                     • Mitchell Zais (May 16, 2018, through the date of the search)
                     • Kenneth L. Marcus (June 7, 2018, through the date of the search)
                     • Jason Botel (end date of search associated with FOIA request number
                         18-00235-F, through the date of the search)

              For these individuals, American Oversight requests that the calendars be produced
              in a format that includes all invitees, any notes, and all attachments.

              2. All calendars or calendar entries for any of the following individuals,
                 including any calendars maintained on behalf of these individuals (e.g., by an
                 administrative assistant) for the date ranges provided below.
                     • James Manning (end date of search associated with FOIA request
                         number 18-00235-F, through the date of the search)
                     • Lynn Mahaffie (February 1, 2018, through the date of the search)
                     • Wayne Johnson (end date of search associated with FOIA request
                         number 18-00235-F, through the date of the search)
                     • Anyone who has served as the Assistant Secretary for the Office of
                         Postsecondary Education (end date of search associated with FOIA
                         request number 18-00235-F, through the date of the search)
                     • Carlos G. Muñiz (January 20, 2017, through the date of the search)
                     • James Blew (July 17, 2018, through the date of the search)
                     • Frank Brogan (June 25, 2018, through the date of the search)
                     • Peter Oppenheim (August 3, 2017, through the date of the search)
                     • Adam Kissel (January 20, 2017, through the date of the search)
                     • Kent Talbert (January 23, 2018, through the date of the search)

                  For these individuals, American Oversight does not need the records to be
                  produced in a format that includes all invitees, notes, and attachments. Rather,
                  American Oversight seeks only a format that includes dates, times, and



                                                7
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 8 of 24



                  meeting titles, such as the “Daily” format used by Microsoft Outlook or a
                  similar format.

                  Please do not limit your search to Outlook calendars. We request the
                  production of any document—paper or electronic, whether on government-
                  issued or personal devices—used to track or coordinate how these individuals
                  allocate their time on agency business.

       25.    Education assigned the request tracking number 19-00157-F.

       26.    On October 31, 2018, American Oversight agreed to accept calendar productions

from Education in “intermediate” format for current employees, and “memo” format for former

employees.

       27.    American Oversight has received no further communication from Education

regarding the processing of its FOIA request.

                                     EPA Calendars FOIA

       28.    On October 17, 2018, American Oversight submitted a FOIA request to EPA

seeking the following records:

              1. All calendars or calendar entries for any of the following individuals,
                 including any calendars maintained on behalf of these individuals (e.g., by an
                 administrative assistant) for the date ranges provided below.
                     • Scott Pruitt (March 1, 2018, through the date of the search)
                     • Andrew Wheeler (April 12, 2018, through the date of the search)
                     • Ryan Jackson (June 14, 2018, through the date of the search)
                     • Byron Brown (March 1, 2018, through the date of the search)
                     • Nancy Beck (March 1, 2018, through the date of the search)
                     • Charlotte Bertrand (March 1, 2018, through the date of the search)
                 For these individuals, American Oversight requests that the calendars be
                 produced in a format that includes all invitees, any notes, and all attachments.

              2. All calendars or calendar entries for any of the following individuals,
                 including any calendars maintained on behalf of these individuals (e.g., by an
                 administrative assistant) for the date ranges provided below. If no date range
                 is specified, please provide all responsive records from the date each
                 custodian joined EPA through the date the search is conducted:
                     • Brittany Bolen (March 1, 2018, through the date of the search)
                     • Bill Wehrum
                     • Tate Bennett




                                                8
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 9 of 24



                      •    Helena Wooden-Aguilar (date of start as Acting Deputy Chief of Staff
                           through the date of the search)
                   For these individuals, American Oversight does not need the records to be
                   produced in a format that includes all invitees, notes, and attachments. Rather,
                   American Oversight seeks only a format that includes dates, times, and
                   meeting titles, such as the “Daily” format used by Microsoft Outlook or a
                   similar format.

                   Please do not limit your search to Outlook calendars. We request the
                   production of any document—paper or electronic, whether on government-
                   issued or personal devices—used to track or coordinate how these individuals
                   allocate their time on agency business.

       29.     EPA assigned the request tracking number EPA-HQ-2019-000587.

       30.     On October 30, 2018, EPA informed American Oversight that it had determined

that the request did not reach the minimum billable amount and thus no charges would be

associated in processing the request.

       31.     American Oversight has received no further communication from EPA regarding

the processing of its FOIA request.

                                        DOJ Calendars FOIA

       32.     On October 17, 2018, American Oversight submitted a FOIA request to DOJ

seeking the following records:

               1. All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant):
                      • Jeff Sessions
                      • Rod Rosenstein
                      • Matthew Whitaker
                  For these individuals, American Oversight requests that the calendars be
                  produced in a format that includes all invitees, any notes, and all attachments.

               2. All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant):
                      • Gene Hamilton
                      • Beth Williams
                  For these individuals, American Oversight does not need the records to be
                  produced in a format that includes all invitees, notes, and attachments. Rather,
                  American Oversight seeks only a format that includes dates, times, and


                                                 9
              Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 10 of 24



                    meeting titles, such as the “Daily” format used by Microsoft Outlook or a
                    similar format.

                    Please provide all responsive records from the date each custodian joined DOJ
                    through the date the search is conducted.

                    Please do not limit your search to Outlook calendars. We request the
                    production of any document—paper or electronic, whether on government-
                    issued or personal devices—used to track or coordinate how these individuals
                    allocate their time on agency business.

        33.     DOJ’s Office of the Attorney General (OAG) assigned the request tracking

number DOJ-2019-000325.

        34.     DOJ’s Office of the Deputy Attorney General (ODAG) assigned the request

tracking number DOJ-2019-000778.

        35.     DOJ’s Office of Legal Policy (OLP) assigned the request tracking number DOJ-

2019-000779.

        36.     DOJ’s Office of Information Policy (OIP) assigned the request tracking number

DOJ-2019-000893.

        37.     On November 15, 2018, OIP advised American Oversight that DOJ would extend

its time to respond to the FOIA request by ten days due to “unusual circumstances,” per 5 U.S.C.

552 § (a)(6)(B)(i)-(iii).

        38.     American Oversight has received no further communication from DOJ regarding

the processing of its FOIA request.

                                       DHS Calendars FOIA

        39.     On October 17, 2018, American Oversight submitted a FOIA request to DHS

seeking the following records:

                    All calendars or calendar entries for any of the following individuals,
                    including any calendars maintained on behalf of these individuals (e.g., by an
                    administrative assistant) for the date ranges provided below. If no date range
                    is specified, please provide all responsive records from the date each
                    custodian joined DHS through the date the search is conducted:


                                                10
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 11 of 24



                      •  Kirstjen Nielsen
                      •  Claire M. Grady (end date of search associated with FOIA reference
                         number 2018-HQFO-00170, through the date of the search)
                     • Scott Krause (end date of search associated with FOIA reference
                         number 2018-HQFO-00170, through the date of the search)
                     • Chad Wolf (end date of search associated with FOIA reference number
                         2018-HQFO-00170, through the date of the search)
                     • Anyone who has served as Deputy Chief of Staff to the Chief of Staff
                         (end date of search associated with FOIA reference number 2018-
                         HQFO-00170, through the date of the search)
                     • Kaitlin Vogt Stoddard
                     • Gene Hamilton
                     • Christina Bobb
                     • Julie Kirchner
                     • Dimple Shah
                     • Bradley Hayes
                     • Anyone who has served as White House Liaison since January 20,
                         2017
                  For these individuals, American Oversight requests that the calendars be
                  produced in a format that includes all invitees, any notes, and all attachments.

                  Please do not limit your search to Outlook calendars. We request the
                  production of any document—paper or electronic, whether on government-
                  issued or personal devices—used to track or coordinate how these individuals
                  allocate their time on agency business.

       40.     To American Oversight’s knowledge, DHS has not assigned the request a tracking

number.

       41.     American Oversight has received no communication from DHS regarding the

processing of its FOIA request.

                                     CBP Calendars FOIA

       42.     On October 17, 2018, American Oversight submitted a FOIA request to CBP

seeking the following records:

                  All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant):
                      • Kevin McAleenan
                      • Ronald Vitiello
                      • Carla Provost
                      • Bradley Hayes


                                               11
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 12 of 24



                      •  Anyone who has served as White House Liaison since January 20,
                         2017
                  For these individuals, American Oversight requests that the calendars be
                  produced in a format that includes all invitees, any notes, and all attachments.

                  Please provide all responsive records from the date each custodian joined CBP
                  through the date the search is conducted.

                  Please do not limit your search to Outlook calendars. We request the
                  production of any document—paper or electronic, whether on government-
                  issued or personal devices—used to track or coordinate how these individuals
                  allocate their time on agency business.

       43.     CBP assigned the request tracking number CBP-2019-004292.

       44.     American Oversight has received no further communication from CBP regarding

the processing of its FOIA request.

                                      ICE Calendars FOIA

       45.     On October 17, 2018, American Oversight submitted a FOIA request to ICE

seeking the following records:

                  All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant):
                      • Thomas Homan
                      • Ronald Vitiello
                      • Jon Feere
                      • Barbara Gonzalez
                      • Anyone who has served as White House Liaison since January 20,
                          2017
                  For these individuals, American Oversight requests that the calendars be
                  produced in a format that includes all invitees, any notes, and all attachments.

                  Please provide all responsive records from the date each custodian joined ICE
                  through the date the search is conducted.

                  Please do not limit your search to Outlook calendars. We request the
                  production of any document—paper or electronic, whether on government-
                  issued or personal devices—used to track or coordinate how these individuals
                  allocate their time on agency business.

       46.     ICE assigned the request tracking number 2019-ICFO-21657.




                                               12
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 13 of 24



       47.     On November 29, 2018, ICE advised American Oversight via email that it

considered the request to not be reasonably described as written and that ICE required a

reasonable description of the records sought. ICE stated, however, that it was not denying

American Oversight’s request.

       48.     On November 30, 2018, American Oversight clarified via email why its request is

not overly broad but instead describes the records sought in sufficient detail to enable ICE

personnel to locate them with a reasonable amount of effort.

       49.     American Oversight has received no further communication from ICE regarding

the processing of its FOIA request.

                                      USCIS Calendars FOIA

       50.     On October 17, 2018, American Oversight submitted a FOIA request to USCIS

seeking the following records:

               1. All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant):
                      • L. Francis Cissna
                      • Kaitlin Vogt Stoddard
                      • Anyone who has served as White House Liaison since January 20,
                          2017
                  For these individuals, American Oversight requests that the calendars be
                  produced in a format that includes all invitees, any notes, and all attachments.

               2. All calendars or calendar entries for the following individual, including any
                  calendars maintained on his behalf (e.g., by an administrative assistant):
                      • Robert Law
                  For this individual, American Oversight does not need the records to be
                  produced in a format that includes all invitees, notes, and attachments. Rather,
                  American Oversight seeks only a format that includes dates, times, and
                  meeting titles, such as the “Daily” format used by Microsoft Outlook or a
                  similar format.

                   Please provide all responsive records from the date each custodian joined
                   USCIS through the date the search is conducted.

                   Please do not limit your search to Outlook calendars. We request the
                   production of any document—paper or electronic, whether on government-


                                                13
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 14 of 24



                  issued or personal devices—used to track or coordinate how these individuals
                  allocate their time on agency business.

       51.     USCIS assigned the request tracking number NRC2018159518.

       52.     American Oversight has received no further communication from USCIS regarding

the processing of its FOIA request.

                                        DOI Calendars FOIA

       53.     On October 17, 2018, American Oversight submitted a FOIA request to DOI

seeking the following records:

               1. All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant) for the date ranges provided below. If no date range
                  is specified, please provide all responsive records from the date each
                  custodian joined DOI through the date the search is conducted:
                      • Ryan Zinke (November 1, 2017, through the date of the search)
                      • Gary Lawkowski
                      • Scott Hommel (July 3, 2018, through the date of the search)
                      • Lori Mashburn
                      • David Bernhardt (November 1, 2017, through the date of the search)
                  For these individuals, American Oversight requests that the calendars be
                  produced in a format that includes all invitees, any notes, and all attachments.

               2. All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant) for the date ranges provided below. If no date range
                  is specified, please provide all responsive records from the date each
                  custodian joined DOI through the date the search is conducted:
                      • Casey Hammond
                      • Scott Cameron
                      • Katherine MacGregor
                      • Downey Magallanes (March 14, 2018, through the date of the search)
                      • Scott Angelle
                      • Andrea Travnicek
                      • Todd Willens
                      • Todd Wynn
                      • Rick May
                      • Doug Domenech
                      • Vincent DeVito
                  For these individuals, American Oversight does not need the records to be
                  produced in a format that includes all invitees, notes, and attachments. Rather,
                  American Oversight seeks only a format that includes dates, times, and


                                                14
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 15 of 24



                  meeting titles, such as the “Daily” format used by Microsoft Outlook or a
                  similar format.

                  Please do not limit your search to Outlook calendars. We request the
                  production of any document—paper or electronic, whether on government-
                  issued or personal devices—used to track or coordinate how these individuals
                  allocate their time on agency business.

       54.     DOI assigned the request tracking number OS-2019-00079.

       55.     On February 15, 2019, DOI advised American Oversight via email that Scott

Angelle’s calendars are in the custody of DOI’s Bureau of Safety and Environmental

Enforcement (BSEE) and would require a separate FOIA request to BSEE.

       56.     American Oversight has received no further communication from DOI regarding

the processing of its FOIA request.

                                      HHS Calendars FOIAs

       57.     On October 17, 2018, and February 27, 2019, American Oversight submitted two

FOIA requests to HHS.

       58.     The first FOIA request to HHS sought the following records:

               1. All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant) for the date ranges provided below. If no date range
                  is specified, please provide all responsive records from the date each
                  custodian joined HHS through the date the search is conducted:
                      • Alex Azar (May 1, 2018, through the date of the search)
                      • Eric Hargan (end date of search associated with FOIA request number
                          2018-00195-FOIA-OS, through the date of the search)
                      • Timothy Clark
                      • Mia Palmieri Heck
                      • Keagan Lenihan
                      • Cecilia Martinez
                      • Kristin Skrzycki (end date of search associated with FOIA request
                          number 2018-00195-FOIA-OS, through the date of the search)
                      • Sarah Lloyd Stevenson
                      • Margaret Wynne
                  For these individuals, American Oversight requests that the calendars be
                  produced in a format that includes all invitees, any notes, and all attachments.




                                                15
      Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 16 of 24



        2. All calendars or calendar entries for any of the following individuals,
           including any calendars maintained on behalf of these individuals (e.g., by an
           administrative assistant) for the date ranges provided below. If no date range
           is specified, please provide all responsive records from the date each
           custodian joined HHS through the date the search is conducted:
               • Juanita Balenger
               • Mary Sumpter Lapinski
               • Lance Leggitt (end date of search associated with FOIA request
                   number 2018-00195-FOIA-OS, through the date of the search)
               • Beth Nelson
               • Nina Schaefer
               • Paula Stannard
           For these individuals, American Oversight does not need the records to be
           produced in a format that includes all invitees, notes, and attachments. Rather,
           American Oversight seeks only a format that includes dates, times, and
           meeting titles, such as the “Daily” format used by Microsoft Outlook or a
           similar format.

           Please do not limit your search to Outlook calendars. We request the
           production of any document—paper or electronic, whether on government-
           issued or personal devices—used to track or coordinate how these individuals
           allocate their time on agency business.

59.     The second FOIA request to HHS sought the following records:

        1. All calendars or calendar entries for any of the following individuals,
           including any calendars maintained on behalf of these individuals (e.g., by an
           administrative assistant):
               • Brett Giroir
               • Jerome Adams
               • Scott Lloyd
           For these individuals, American Oversight requests that the calendars be
           produced in a format that includes all invitees, any notes, and all attachments.

        2. All calendars or calendar entries for any of the following individuals,
           including any calendars maintained on behalf of these individuals (e.g., by an
           administrative assistant):
               • Valerie Huber
               • Charmaine Yoest
               • Theresa Manning
           For these individuals, American Oversight does not need the records to be
           produced in a format that includes all invitees, notes, and attachments. Rather,
           American Oversight seeks only a format that includes dates, times, and
           meeting titles, such as the “Daily” format used by Microsoft Outlook or a
           similar format.




                                         16
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 17 of 24



                   Please provide all responsive records from the date each custodian joined
                   HHS through the date the search is conducted.

                   Please do not limit your search to Outlook calendars. We request the
                   production of any document—paper or electronic, whether on government-
                   issued or personal devices—used to track or coordinate how these individuals
                   allocate their time on agency business.

       60.     To American Oversight’s knowledge, HHS has not assigned either request a

tracking number.

       61.     American Oversight has received no communication from HHS regarding the

processing of either FOIA request.

                                     ACF Calendars FOIAs

       62.     On October 17, 2018 and February 27, 2019, American Oversight submitted two

FOIA requests to ACF.

       63.     The first FOIA request to ACF sought the following records:

               1. All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant):
                      • Clarence Carter
                      • Edward Scott Lloyd
                      • Pedro Moreno
                  For these individuals, American Oversight requests that the calendars be
                  produced in a format that includes all invitees, any notes, and all attachments.

               2. All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant):
                      • Anna Pilato
                      • Mary Powers
                  For these individuals, American Oversight does not need the records to be
                  produced in a format that includes all invitees, notes, and attachments. Rather,
                  American Oversight seeks only a format that includes dates, times, and
                  meeting titles, such as the “Daily” format used by Microsoft Outlook or a
                  similar format.

                   Please provide all responsive records from the date each custodian joined
                   ACF through the date the search is conducted.




                                                17
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 18 of 24



                  Please do not limit your search to Outlook calendars. We request the
                  production of any document—paper or electronic, whether on government-
                  issued or personal devices—used to track or coordinate how these individuals
                  allocate their time on agency business.

       64.     ACF assigned this request tracking number 19-F-0036.

       65.     The second FOIA request to ACF sought the following records:

                  All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant):
                      • Scott Lloyd
                      • Jonathan Hayes
                      • Lynn Johnson
                  American Oversight requests that the calendars be produced in a format that
                  includes all invitees, any notes, and all attachments.

                  Please provide all responsive records from the date each custodian joined
                  ACF through the date the search is conducted.

                  Please do not limit your search to Outlook calendars. We request the
                  production of any document—paper or electronic, whether on government-
                  issued or personal devices—used to track or coordinate how these individuals
                  allocate their time on agency business.

       66.     To American Oversight’s knowledge, ACF has not assigned this request a tracking

number.

       67.     American Oversight has received no further communication from HHS regarding

the processing of either FOIA request.

                                         HUD Calendars FOIA

       68.     On October 17, 2018, American Oversight submitted a FOIA request to HUD

seeking the following records:

               1. All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant) for the date ranges provided below. If no date range
                  is specified, please provide all responsive records from the date each
                  custodian joined HUD through the date the search is conducted:
                      • Ben Carson Sr. (December 1, 2017, through the date of the search)
                      • Leonard Wolfson
                      • Seth Appleton


                                               18
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 19 of 24



                      •  Deana “Deidre” Bass (end date of search associated with FOIA request
                         number 18-FI-HQ-00218, through the date of the search)
                     • Robert Bowes
                     • Alfonso Costa, Jr.
                     • Sheila Greenwood (end date of search associated with FOIA request
                         number 18-FI-HQ-00218, through the date of the search)
                     • Pamela Patenaude (end date of search associated with FOIA request
                         number 18-FI-HQ-00218, through the date of the search)
                     • Andrew Hughes
                     • Maren Kasper
                     • Lynne Patton
                     • Dana Wade
                  For these individuals, American Oversight requests that the calendars be
                  produced in a format that includes all invitees, any notes, and all attachments.

               2. All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant) for the date ranges provided below. Please provide all
                  responsive records from the date each custodian joined HUD through the date
                  the search is conducted:
                      • Mason Alexander
                      • Christopher Bourne
                      • Michael Bright
                      • David Byrd
                      • Matthew Hunter
                      • Robert Hunter Kurtz
                      • Michael Marshall
                      • Michael Nason
                      • William Russell
                      • Richard Youngblood
                  For these individuals, American Oversight does not need the records to be
                  produced in a format that includes all invitees, notes, and attachments. Rather,
                  American Oversight seeks only a format that includes dates, times, and
                  meeting titles, such as the “Daily” format used by Microsoft Outlook or a
                  similar format.

                  Please do not limit your search to Outlook calendars. We request the
                  production of any document—paper or electronic, whether on government-
                  issued or personal devices—used to track or coordinate how these individuals
                  allocate their time on agency business.

       69.     HUD assigned the request tracking number 19-FI-HQ-00104.

       70.     American Oversight has received no further communication from HUD regarding

the processing of its FOIA request.


                                               19
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 20 of 24



                                         State Calendars FOIAs

       71.     On October 17, 2018, American Oversight submitted a FOIA requests to State

seeking the following records:

               1. All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant) for the date ranges provided below. If no date range
                  is specified, please provide all responsive records from the date each
                  custodian joined State through the date the search is conducted:
                      • Mike Pompeo
                      • John Sullivan (November 1, 2017, through the date of the search)
                      • Nikki Haley (November 1, 2017, through the date of the search)
                      • Ulrich Brechbuhl
                      • Brian Hook
                      • John Zadrozny
                      • Andrew Veprek
                  For these individuals, American Oversight requests that the calendars be
                  produced in a format that includes all invitees, any notes, and all attachments.

               2. All calendars or calendar entries for any of the following individuals,
                  including any calendars maintained on behalf of these individuals (e.g., by an
                  administrative assistant) for the date ranges provided below. If no date range
                  is specified, please provide all responsive records from the date each
                  custodian joined State through the date the search is conducted:
                      • Anyone who has served as Chief of Staff to the Secretary (April 1,
                          2018, through the date of the search)
                      • Anyone who has served as Deputy Chief of Staff to the Secretary since
                          January 20, 2017
                      • Heather Nauert
                      • Brian Bulatao
                      • Kiron Skinner
                      • Carrie Cabelka
                  For these individuals, American Oversight does not need the records to be
                  produced in a format that includes all invitees, notes, and attachments. Rather,
                  American Oversight seeks only a format that includes dates, times, and
                  meeting titles, such as the “Daily” format used by Microsoft Outlook or a
                  similar format.

                  Please do not limit your search to Outlook calendars. We request the
                  production of any document—paper or electronic, whether on government-
                  issued or personal devices—used to track or coordinate how these individuals
                  allocate their time on agency business.

       72.     State assigned the request tracking number F-2019-00562.



                                                20
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 21 of 24



       73.     American Oversight has received no further communication from State regarding

the processing of its FOIA request.

                                      Treasury Calendars FOIA

       74.     On October 17, 2018, American Oversight submitted a FOIA request to Treasury

seeking the following records:

                   All calendars or calendar entries for any of the following individuals,
                   including any calendars maintained on behalf of these individuals (e.g., by an
                   administrative assistant) for the date ranges provided below. If no date range
                   is specified, please provide all responsive records from the date each
                   custodian joined Treasury through the date the search is conducted:
                       • Stephen Mnuchin (end date of search associated with FOIA request
                           number 2017-11-016, through the date of the search)
                       • Eli Miller (end date of search associated with FOIA request number
                           2017-11-016, through the date of the search)
                       • Justin Muzinich (February 27, 2017, through the date of the search)
                       • John Baylor Myers
                       • Alden Wood
                   For these individuals, American Oversight requests that the calendars be
                   produced in a format that includes all invitees, any notes, and all attachments.

                   Please do not limit your search to Outlook calendars. We request the
                   production of any document—paper or electronic, whether on government-
                   issued or personal devices—used to track or coordinate how these individuals
                   allocate their time on agency business.

       75.     Treasury assigned the request tracking number 2018-10-136.

       76.     American Oversight has received no further communication from Treasury

regarding the processing of its FOIA request.

                             Exhaustion of Administrative Remedies

       77.     As of the date of this Complaint, Defendants have failed to (a) notify American

Oversight of a final determination regarding the requests, including the full scope of any

responsive records Defendants intend to produce or withhold and the reasons for any

withholdings; or (b) produce the requested records or demonstrate that the requested records are

lawfully exempt from production.



                                                21
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 22 of 24



       78.     Through Defendants’ failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                           COUNT I
                               Violation of FOIA, 5 U.S.C. § 552
                      Failure to Conduct Adequate Searches for Records

       79.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       80.     American Oversight properly requested records within the possession, custody,

and control of Defendants.

       81.     Defendants are subject to FOIA, and they must therefore make reasonable efforts

to search for requested records.

       82.     Defendants have failed to promptly review agency records for the purpose of

locating those records that are responsive to American Oversight’s FOIA requests.

       83.     Defendants’ failure to conduct adequate searches for responsive records violates

FOIA and agency regulations.

       84.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendants to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       85.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       86.     American Oversight properly requested records within the possession, custody,

and control of Defendants.



                                                22
             Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 23 of 24



       87.      Defendants are subject to FOIA, and they must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       88.      Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       89.      Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       90.      Defendants’ failure to provide all non-exempt responsive records violates FOIA

and agency regulations.

       91.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendants to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                     REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendants to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests;

       (2) Order Defendants to produce, within twenty days of the Court’s order, or by such

             other date as the Court deems appropriate, any and all non-exempt records responsive

             to American Oversight’s FOIA requests and indexes justifying the withholding of any

             responsive records withheld under claim of exemption;

       (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

             responsive to American Oversight’s FOIA requests;



                                                 23
           Case 1:19-cv-00912 Document 1 Filed 04/01/19 Page 24 of 24



       (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant American Oversight such other relief as the Court deems just and proper.



Dated: April 1, 2018                                Respectfully submitted,

                                                    /s/ Hart W. Wood
                                                    Hart W. Wood
                                                    D.C. Bar No. 1034361
                                                    Sara Kaiser Creighton
                                                    D.C. Bar No. 1002367

                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 873-1743
                                                    hart.wood@americanoversight.org
                                                    sara.creighton@americanoversight.org

                                                    Counsel for Plaintiff




                                               24
